DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 11/23/21.  Claims 5 and 17 have been cancelled.  Claim 27 has been added.  Claims 1-4, 6-16, 18-27 are pending.  Claims 1, 6, 11, 16, 19-21 have been amended.  Claims 1-4, 6-16, 18-27 are examined herein.  
Applicant’s amendments have been fully considered and found persuasive to withdraw both the 102 and 103 rejections of the last Office Action.  
The terminal disclaimer filed on 11/23/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 10,959,969 has been reviewed and accepted.  The terminal disclaimer has been recorded.  The obviousness double patenting rejection is hereby withdrawn.
Finally, with regard to the obviousness double patenting rejection over Application No. 17/470,436, it is hereby withdrawn since it is a later filed application and that there are no other remaining issues towards allowance.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is the Gu reference (CN 104412973, of record).  The rejections involving Gu is based on inherency, specifically that interrupting the transmission of SARS CoV2 virus would necessarily occur since the only positively-recited active method step is applying the claimed composition to the skin or personal protective equipment, room, or facility, is taught by the prior art.  Now amended, the claims require a new limitation regarding disinfecting the SARS CoV2 virus.  Nowhere in the Gu reference does it teach or suggest the claimed active agent (protocatechuic acid) disinfecting the SARS CoV2 virus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627